 

 

Case 3:20-cv-00028-DHB-BKE Document 10 Filed 08/19/20 Page 1 of1

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF GEORGIA

r
DUBLIN DIVISION CLERK = in Ds 4 A.

SHELDON DUNCOMBE, )
Petitioner,
V. CV 320-028
WARDEN STACEY N. STONE,
Respondent.
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate Judge’s
Report and Recommendation, to which no objections have been filed. Accordingly, the Court
ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion and
GRANTS Respondent’s motion to dismiss, (doc. no. 5). Therefore, the Court DISMISSES
AS MOOT the petition filed pursuant to 28 U.S.C. § 2241 and CLOSES this civil action.

SO ORDERED this 47 day of August, 2020, at Augusta, Georgia.

UNITED STATES DISTRICT JUDGE”

 
